EXHIBIT 21 United Western Bancorp, Inc. (d/b/a United Western Bancorp) Subsidiaries of the Registrant 1. United Western Bank® — Organized Pursuant to a Federal Savings and Loan Charter 2. Matrix Tower Holdings, LLC— Formed in Delaware 3. Matrix Financial Services Corporation (d/b/a Matrix Home Loan Center, Matrix Capital Mortgage and Matrix Capital Mortgage Corporation) — Incorporated in Arizona 4. Matrix Insurance Services Corporation — Incorporated in Arizona 5. The Vintage Group, Inc. — Incorporated in Texas 6. Vintage Delaware Holdings, Inc. — Incorporated in Delaware 7. Sterling Trust Company — Incorporated in Texas 8. MSCS Ventures, Inc. — Incorporated in Colorado 9. UW Asset Corp. — Incorporated in Colorado 10. Matrix Bancorp Trading, Inc. — Incorporated in Colorado 11. UW Investment Services, Inc. (f/k/a First Matrix Investment Services Corp.) — Incorporated in Texas 12. First Matrix, LLC — Organized in Colorado 13. Matrix Funding Corp. — Incorporated in Colorado 14. Equi-Mor Holdings, Inc. — Incorporated in Nevada 15. New Century Academy Property Management Group, LLC — Organized in Arizona 16. Charter Facilities Funding, LLC — Organized in Minnesota 17. Charter Facilities Funding IV, LLC — Organized in Colorado 18. Community Development Funding I, LLC — Organized in Minnesota 19. UWBK Fund Management, Inc. — Incorporated in Colorado 20. Matrix Bancorp Capital Trust II — Organized Under Delaware Law 21. Matrix Bancorp Capital Trust VI — Organized Under Delaware Law 22. Matrix Bancorp Capital Trust VIII — Organized Under Delaware Law
